United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Tucson, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1734
Issued: January 18, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 7, 2017 appellant filed a timely appeal from a June 6, 2017 merit decision and
a July 13, 2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established a left shoulder condition causally
related to the accepted March 13, 2017 employment incident; and (2) whether OWCP properly
denied appellant’s request for reconsideration of the merits of his claim pursuant to 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
On March 23, 2017 appellant, then a 44-year-old powerhouse operator foreman, filed a
traumatic injury claim (Form CA-1) alleging that on March 13, 2017 he dislocated his left
1

5 U.S.C. § 8101 et seq.

shoulder while in the performance of duty. He related that, while working limited duty as a
result of a prior left shoulder injury, a door struck his “left shoulder knocking it out of socket.”
At the time of his injury, appellant was wearing a shoulder isolator. The employing
establishment did not controvert the claim. Appellant stopped work on March 13, 2017.
In a report dated March 17, 2017, Dr. Randall James Roy, an orthopedic surgeon,
evaluated appellant for left shoulder instability and pain, noting that he initially dislocated his
shoulder on February 23, 2017 “trying to grab a cooling tower….” He subsequently experienced
repeated shoulder dislocations. Dr. Roy diagnosed left shoulder pain, instability, internal
derangement, and a possible rotator cuff injury. He opined that appellant was unable to work
and referred him for a magnetic resonance imaging (MRI) scan arthrogram.
A left shoulder MRI scan arthrogram, performed April 10, 2017, revealed a small
posterior labral tear and probable sublabral foramina in the anterior labrum. Appellant also
received treatment from a nurse practitioner.
On April 18, 2017 Dr. Roy requested authorization from OWCP for left shoulder surgery.
By letter dated April 21, 2017, OWCP advised appellant that it had paid a limited amount
of medical expenses as his injury was uncontroverted and appealed minor. It was now formally
adjudicating his claim. OWCP requested that appellant submit a detailed medical report from his
attending physician addressing causal relationship between a diagnosed condition and the
identified work incident. A medical chemistry report dated April 12, 2017 and several diagnostic
reports were submitted.
In a decision dated June 6, 2017, OWCP denied appellant’s traumatic injury claim. It
found that the medical evidence was insufficient to establish a medical condition due to the
accepted March 13, 2017 work incident.
Thereafter, OWCP received additional evidence. Dr. Roy, in a March 17, 2017 work
status note, received by OWCP on June 26, 2017, found that appellant was unable to work
pending the results of his MRI scan study. He provided the initial date of injury as
February 23, 2017.
On April 11, 2017 Dr. Roy described appellant’s history of an injury on February 23,
2017 with repeated subsequent dislocations. He diagnosed left shoulder anterior instability and
recommended surgery. In a June 21, 2017 work status report, Dr. Roy indicated that the date of
injury was February 23, 2017, diagnosed left shoulder instability, and found that appellant could
not return to work until after surgery on July 20, 2017.
Appellant, on June 27, 2017, requested reconsideration. He related that while at work on
February 23, 2017 he dislocated his left shoulder and strained his back. A physician released
appellant back to work with restrictions on March 13, 2017. At work on March 13, 2017, a door
struck his left shoulder and knocked it from the socket. Appellant described his medical
treatment and noted that OWCP told him to file a new traumatic injury claim and that his
shoulders cases might be combined. OWCP later determined that the cases should remain
separate, which caused confusion with paperwork.

2

Appellant submitted March 13, 2017 x-rays of his left shoulder and medical evidence
regarding a February 23, 2017 injury. He also resubmitted the April 10, 2017 left shoulder MRI
scan arthrogram.
By decision dated July 13, 2017, OWCP denied appellant’s request for reconsideration as
he had not submitted evidence or raised an argument sufficient to warrant reopening his case for
further merit review under section 8128(a). It found that the evidence submitted was either
duplicative or not relevant to the issue at hand.
On appeal appellant describes his February 23, 2017 injury, the March 13, 2017
employment incident, and the medical treatment received. He asserts that he followed OWCP’s
instructions in filing a new claim for the March 13, 2017 incident, but was now not receiving
continuation of pay.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA; that the claim was filed within the applicable time
limitation,3 that he or she sustained an injury in the performance of duty as alleged, and that
disability from work, if any, was causally related to the employment injury.4
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether fact of injury is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.5 Second, the
employee must submit sufficient evidence, generally only in the form of probative medical
evidence, to establish a causal relationship between the employment incident and the condition
for which compensation is claimed.6 An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her disability or condition relates to the
employment incident.7
Causal relationship is a medical issue, and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 The opinion of the
physician must be based on a complete factual and medical background of the claimant,9 and
2

Id.

3

See R.C., 59 ECAB 427 (2008).

4

Id.; Elaine Pendleton, 40 ECAB 1142 (1989).

5

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

See T.H., 59 ECAB 388 (2008).

8

John J. Montoya, 54 ECAB 306 (2003).

9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

3

must be one of reasonable medical certainty10 explaining the nature of the relationship between
the diagnosed condition and the specific employment factors identified by the claimant.11
ANALYSIS -- ISSUE 1
Appellant alleged that he sustained an injury when a door struck his previously injured
left shoulder on March 13, 2017. He has established that the March 13, 2017 incident occurred
at the time, place, and in the manner alleged. The issue, consequently, is whether the medical
evidence establishes that appellant sustained an injury as a result of this incident.
The Board finds that appellant has failed to establish that the March 13, 2017
employment incident resulted in an injury. The determination of whether an employment
incident caused an injury is generally established by medical evidence.12
Dr. Roy, in a March 17, 2017 report, discussed appellant’s complaints of instability and
pain in the left shoulder. He noted that on February 23, 2017 appellant had dislocated his
shoulder trying to grab a cooling tower and since that time had dislocated his shoulder numerous
times. Dr. Roy diagnosed left shoulder internal derangement and instability and found that
appellant was unable to work. He did not, however, provide a history of the March 13, 2017
work incident or references whether the diagnosed left shoulder derangement and instability
resulted from a door striking appellant’s shoulder on that date. Medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.13
The remainder of the medical evidence, including the April 10, 2017 MRI scan study
arthrogram of the left shoulder and request for surgical authorization is of limited probative value
as it does not contain a physician’s opinion explaining causal relationship between the March 13,
2017 work incident and his left shoulder condition.14
OWCP also received evidence from a nurse practitioner on March 13, 2017. However, a
nurse practitioner is not considered a physician under FECA. Thus, this report is of no probative
medical value in establishing his claim.15
On appeal appellant describes the injuries to his left shoulder on February 23 and
March 13, 2017 and the medical treatment received. He maintains that he followed the advice of
OWCP to file a new claim for the March 13, 2017 employment incident. As discussed, however,
appellant has the burden of proof to submit medical evidence establishing that he sustained an

10

Supra note 8.

11

Judy C. Rogers, 54 ECAB 693 (2003).

12

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

13

See D.P., Docket No. 17-1025 (issued August 18, 2017); A.D., 58 ECAB 149 (2006).

14

See S.E., Docket No. 08-2214 (issued May 6, 2009).

15

See P.J., Docket No. 17-0991 (issued August 15, 2017).

4

injury causally related to the March 13, 2017 employment incident.16 He has not submitted a
physician’s report which describes how the incident on March 13, 2017 caused or aggravated a
left shoulder condition and thus failed to meet his burden of proof.17
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,18
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.19 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, OWCP must receive the request for reconsideration within one year of the
date of OWCP’s decision for which review is sought.20 When a claimant fails to meet one of the
above standards, OWCP will deny the application for reconsideration without reopening the case
for review on the merits.21
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.22 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.23 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.24
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s timely request for
reconsideration of the merits of his claim under section 8128(a). The underlying issue is whether
16

See supra note 6.

17

See P.J., supra note 15.

Supra note 1. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on his or her own motion or on application.”
18

19

20 C.F.R. § 10.606(b)(3).

20

Id. at § 10.607(a).

21

Id. at § 10.608(b).

22

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

23

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).
24

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

5

he submitted sufficient medical evidence to establish an injury causally related to the accepted
March 13, 2017 employment incident.
In his June 27, 2017 request for reconsideration, appellant described an injury at work on
February 23, 2017 and the circumstances surrounding the March 13, 2017 employment incident.
He related that OWCP told him to file a new claim, which caused confusion due to his prior
claim. The issue, however, is whether the medical evidence supports that appellant sustained an
injury caused or aggravated by the March 13, 2017 work incident. As the issue is medical in
nature, it can only be resolved through the submission of medical evidence.25 Evidence that does
not address the particular issue involved does not warrant reopening a case for merit review.26
With his request for reconsideration, appellant resubmitted the April 10, 2017 left
shoulder MRI scan arthrogram. Evidence which repeats or duplicates evidence already in the
case record has no evidentiary value and does not constitute a basis for reopening a case.27
In a work status note dated March 17, 2017, Dr. Roy found that appellant was disabled
pending an MRI scan study and indicated that the date of the initial injury was
February 23, 2017. On April 11, 2017 he provided a history of a February 23, 2017 injury and
diagnosed anterior instability of the left shoulder. In a work status report dated June 21, 2017,
Dr. Roy listed the date of injury as February 23, 2017, diagnosed left shoulder instability, and
found that appellant was disabled from work. None of these reports address the relevant issue of
whether he sustained an injury at work on March 13, 2017, and thus are insufficient to require
further review of the merits of his claim.28
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law, advance a relevant legal argument not previously considered by OWCP, or submit new and
relevant evidence not previously considered. As he did not meet the necessary regulatory
requirements, he is not entitled to further merit review.29
CONCLUSION
The Board finds that appellant has not established a left shoulder condition causally
related to the accepted March 13, 2017 employment incident. The Board further finds that
OWCP properly denied his request for reconsideration of the merits of his claim under section
8128(a).

25

See George C. Vernon, 54 ECAB 319 (2003).

26

J.P., 58 ECAB 289 (2007); Freddie Mosley, 54 ECAB 255 (2002).

27

See J.P., id.; Richard Yadron, 57 ECAB 207 (2005).

28

See C.C., Docket No. 17-0508 (issued September 12, 2017).

29

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the July 13 and June 6, 2017 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 18, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

